Citation Nr: 1622664	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-28 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for an agent responsible for causing fatigue, canker sores, headaches and low grade fever, to include an unknown viral infection, and exposure to herbicides.

3. Entitlement to service connection for a skin condition of the bilateral feet, claimed as white phosphorous burns, both feet.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony before Decision Review Officers at the RO in August 2006 and May 2007.  Transcripts of the hearings are associated with the claims file.  In October 2014, the Veteran withdrew his request for a Board hearing at the RO.  

In January 2015, the Board remanded the claims for additional development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in an August 2015 written statement, the Veteran withdrew the issue of entitlement to service connection for chronic headaches.

2.  The preponderance of the evidence does not show a currently diagnosed skin disorder of the bilateral feet.  

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  

4.  No competent evidence shows an unknown virus infection occurred in service that later produced fatigue, canker sores, headaches and a low grade fever.  

5.  No competent evidence shows fatigue, canker sores, headaches and a low grade fever was caused by herbicide exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for chronic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a skin disorder of the bilateral feet are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria to establish service connection for an unknown agent responsible for causing fatigue, canker sores, headaches and low grade fever are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in his August 2006 DRO hearing testimony, August 2015 written statement, and his August 2015 VA examination, advised that his claim for service connection for chronic headaches is not a separate issue, but rather is encompassed by his claim for entitlement to service connection for disability claimed as due to an unknown virus.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the appeal on this issue, it is dismissed.

II.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, a February 2006 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

This matter was previously before the Board in January 2015, at which time it was remanded for further development.  Consistent with the January 2015 remand directives, the Veteran underwent VA headache and skin examinations in connection with the appeal in August 2015.  Additionally, a copy of the Veteran's May 2013 War Related Illness and Injury Study Center summary has been associated with the record.  However, a fully legible copy of the Veteran's May 1969 Report of Medical Examination for expiration of term of service (ETS) purposes was not obtained.  The Board finds that the RO substantially complied with the January 2015 remand orders and no further action is necessary in this regard.  Although there has not been strict compliance with the Board's remand, there has been substantial compliance.  This is all that is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim for disabilities claimed as caused by an unknown virus/herbicides.  However, as his service and post-service treatment records fail to suggest that the claim has merit; only the Veteran's conclusory generalized statements indicate a relationship with service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   The Veteran's DD Form 214 shows that the Veteran has been awarded the Combat Infantry Badge, thus 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.

Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran served in Vietnam, and therefore his exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").



A.  Skin Disorder

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder claimed to be a residual white phosphorus burns, as he does not have a current diagnosis of this condition.

The Veteran's service treatment records do not show any complaints, treatment or diagnosis of a skin disorder or chemical burns of the bilateral feet.  A February 1968 STR notes a scar on the Veteran's forehead but there is no notation of a scar or wound to his feet.  The Veteran testified in his DRO hearing that he did not seek medical attention for his feet and that there would be no medical documentation of the injury.  Even if there was such a burn, VA and private treatment records show no diagnosis of residual burns or scars.  The Veteran was afforded a VA examination in August 2015.  The VA examiner found no objective evidence of scars on the Veteran's feet.  

Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran has reported that his intermittent foot pain is related to service, but the cause of such a complaint, with such an imprecise pattern falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of foot pain, any actual diagnosis requires objective testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Absent a probative diagnosis, a basis upon which to establish service connection for it has not been presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim must be denied. 



B.  Unknown Virus/Herbicide Exposure

The Veteran contends that service connection is warranted for an unknown virus that he refers to as a "Vietnam syndrome" that produced fatigue, canker sores, headache, and a low grade fever.  He posits Agent Orange exposure as another potential cause for his complaints.  

The Veteran's service treatment records do not show any relevant complaints, treatment or diagnoses, nor any suspected unknown viral infection.  Applicable clinical evaluation was normal throughout service, and the initial post-service medical evidence of complaints of fatigue and a low grade fever is dated in 1997, more than twenty-five years after separation.  The Veteran has consistently reported that the virus began in 1996.  See January 2006 Agent Orange Registry Examination Report.  Furthermore, although competent to do so, the Veteran did not report symptoms suggestive of the unknown virus during and since service.  None of the records that have been compiled suggests an unknown viral infection is responsible for the Veteran's complaints and the Veteran is not shown to possess the expertise to express a competent opinion addressing the cause of his complaints.  

The report form a May 2013 War-Related Illness and Injury evaluation suggests a variety of possibilities responsible for the complaints, but concludes a psychiatric diagnosis, somatic sensation disturbance, best accounted for the presentation.  Nothing indicates this was thought to have been incurred in service.  In addition, none of the complaints are among the disabilities for which service connection may be presumed due to herbicide exposure and no competent evidence concludes the claimed disabilities to be a result of herbicide exposure.  

Further, while the Veteran served in combat, there is no evidence supporting the notion that exposure to some unknown agent that would produce complaints decades later is consistent with the circumstances, conditions or hardships of combat.  

As no competent evidence establishes the Veteran sustained an in-service disease or injury that produced the claimed disability, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for chronic headaches is dismissed.

Service connection for white phosphorous burns, both feet is denied.

Service connection for an agent responsible for causing, fatigue, canker sores, headaches and low grade fever to include an unknown viral infection and herbicide exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


